DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of official notice.

Claim(s) 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (2014/0240388) in view of Kawai et al. (2010/0245434).

Regarding claim 12, Walker teaches a method for controlling a liquid discharge apparatus, the method comprising:
discharging liquid onto a continuous medium ([0020]) conveyed in a feed direction (fig. 4, process direction) from nozzles of a liquid discharge head (fig. 4, magenta head), to form dots (fig. 3, items 302, 304) at pixel locations (fig. 3, locations at which dots 302, 304 are deposited) on the continuous medium, the nozzles extending in a width direction (fig. 1, direction of flush line 160) perpendicular to the feed direction to define a first predetermined number of pixel locations in the width direction ([0003]);


wherein the dummy discharge patterns include
a first discharge pattern (see fig. 3) being a first array having a first predetermined number of rows (fig. 3, note four rows) in the feed direction, each row having a first predetermined number of pixel locations in the width direction (fig. 3, note eight pixel locations in width direction), the first discharge pattern specifying a first number of adjacent to each other is to be formed by droplets (fig. 3, note eight droplets formed adjacent to each other in the width direction) discharged , and the first number is to be larger than a second number (fig. 3, note that the second number is being taken to be four) of adjacent to each other formed by droplets discharged 
a second discharge pattern ([0028]-[0030], note that there is more than one discharge pattern and thus necessarily a second discharge pattern) being a second array having a second predetermined number of rows in the feed direction, each row having the first predetermined number of pixel locations in the width direction (note that any such second pattern would necessarily meet the above limitation), the second discharge pattern specifying that a third number adjacent to each other is to be formed by droplets discharged , 
selecting a discharge pattern from among the first discharge pattern and the second discharge pattern, based at least on a type of the continuous medium ([0027], “web material used”), and
discharging dummy discharge droplets linearly in an inter-page area (fig. 1, area generally denoted by numeral 160) of the continuous medium from nozzles of the liquid discharge head using the selected discharge pattern (see fig. 1),
wherein the first discharge pattern has a plurality of blank pixel locations at which
no droplets of any color are discharged (see fig. 3, Note that four rows of blank pixels follow the four rows of dots shown in the figures, and the four rows of blank pixel locations meet the limitation).
Walker does not teach wherein and that the third number is to be equal to or larger than a fourth number of adjacent blank pixel locations, at no droplets of any color are discharged, in the width direction 
wherein the second discharge pattern includes repetition of
blank pixel location in the width direction and the adjacent dots and the adjacent blank pixel locations in the feed direction (see fig. 4), or
one adjacent blank pixel locations in the width direction and the adjacent dots and the adjacent bank pixel locations in the feed direction,
wherein the second discharge pattern has a plurality of blank pixel locations at which no droplets of any color are discharged. Kawai teaches this (Kawai, see fig. 6, Note that there are three adjacent blank pixel locations in the width direction and four adjacent dots in the feed direction. Note that every flushing dot candidate can be a flushing dot, which results in a flushing pattern that meets the limitations of the second flushing pattern). It would have been obvious to one of ordinary skill in the art at the time of invention to use the dummy discharge pattern disclosed by Kawai in the device disclosed by Walker because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, Walker discloses only two of many examples of flushing patterns but alludes to any number of patterns that can be formed so as to prevent the ink limit from being exceeded. Kawai discloses a specific example of a pattern that could be used for a specific ink drying limit disclosed by Walker. 

Regarding claim 14, Walker in view of Kawai teaches the method according to claim 12, wherein the selecting step further comprises selecting the discharge pattern of the first discharge pattern and the 

Regarding claim 15, Walker in view of Kawai teaches the method according to claim 12, wherein in the second discharge pattern, the third number of adjacent to each other formed by droplets discharged blank pixel locations, at any color are discharged .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Kawai as applied to claim 12 above, and further in view of official notice.

Regarding claim 13, Walker in view of Kawai teaches the method according to claim 12, wherein the method further comprises setting a number of flushing droplets (Walker, [0027], note that defining a maximum areal density results in setting a number of droplets). Walker does not wherein the selecting step further comprises selectimg the first discharge pattern when the continuous medium is coated and the number of 

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853